Citation Nr: 9902890	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-50 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a leg disorder, to 
include leg infections.

3.  Entitlement to service connection for a back disorder, 
with head and stomach injuries, secondary to a service-
connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the veterans claims of entitlement to service 
connection for both a back disorder and leg infections and 
secondary service connection for a back disorder with head 
and stomach injuries.

Initially, the Board notes that the veterans claim was 
before the Board in July 1997.  At that time, the claim was 
remanded for further action.  Specifically, the RO was 
directed to contact the veteran and ascertain whether he 
still desired a travel board hearing.  Review of the 
veterans claims file indicates that the RO complied with the 
Boards directives, as required by law.  Stegall v. West, 11 
Vet. App. 268 (1998).  Here, the veteran was contacted and 
subsequently scheduled for a travel board hearing.  He was 
provided with sufficient notice, see 38 C.F.R. § 19.76 
(1998), but failed to report as scheduled.  The veteran did 
not request that his hearing be rescheduled, nor did he 
contact the RO concerning his failure to report.

As such, VA regulation permits the Board to adjudicate a 
claim based on the current evidence of record.  See 38 C.F.R. 
§ 20.704 (1998).  Accordingly, the Board will now consider 
the veterans claims.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented to show 
that the veterans claimed back disorder is related to 
service or events therein.

2.  Competent medical evidence has not been presented to show 
that the veterans claimed leg disorder, to include leg 
infections, is related to service or events therein.

3.  Competent medical evidence has not been presented to show 
that the veterans claimed back disorder, with head and 
stomach injuries, is related to any service-connected or 
service-connectable disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a leg 
disorder, to include leg infections, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a back 
disorder, with head and stomach injuries, secondary to a 
service-connected disability, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veterans 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

II.  Factual Background

The evidence of record pertinent to the veterans claims 
consists of statements made by the veteran throughout this 
claims process, administrative correspondence to and from the 
RO concerning the veterans missing service medical records, 
post-service private medical records (dated from April to 
September 1971 and in December 1993), and the veterans 
testimony at his RO hearing (conducted in January 1997).

Statements from the veteran indicate that he injured his back 
and legs while stationed at Fort Sill, Oklahoma and that he 
was also hospitalized for those injuries while there.  
Additionally, the veteran stated that he was attached to the 
4th Airo Pack Battalion, an experimental helicopter 
airlift unit.

Documents in the veterans claims file indicate that the 
veterans service medical records are not a part of his file 
and that they could not be found.  Correspondence from the 
Department of the Army, Headquarters U.S. Army Medical 
Department Activity, Fort. Sill, Oklahoma, (dated in January 
1996) stated that a thorough search of their medical records 
files revealed no records located at that facility pertaining 
to the veteran.  Response from the National Personnel Records 
Center (NPRC) (dated in November 1996) stated that a search 
of medical records from the 36th Artillery, 2nd Battalion, 
Battery B., at Fort Sill showed no remarks concerning the 
veteran.

The private medical records (dated from April to September 
1971) reflect the veterans reported fall off of a roof in 
August 1970.  He sustained a fractured pelvis and developed 
low back pain and pain of a sciatic nature radiating down his 
left leg.  Subsequently, in August 1971, the veteran 
underwent a partial hemilaminectomy at L5 with removal of 
disc L5.  The veterans claimed service medical history is 
not reflected, and it was noted, under past history, that 
there had been no other accidents or injuries of note.

The private medical records (dated in December 1993) show 
that the veteran was admitted for treatment of a 
gastrointestinal bleed.  His claimed service medical history 
is not referenced, although it was noted that the veteran 
reported a back injury from 1970 and subsequent back surgery 
that same year.

At his RO hearing, the veteran testified that he injured his 
back sometime in 1958.  (Transcript (T. at 1).  He stated 
that he hurt his back and leg riding in a truck.  Id.  He 
also stated that he was hospitalized for two to three weeks.  
Id.  When asked if he had been told what was wrong with his 
back and legs, the veteran stated that he was not sure.  (T. 
at 2).  When asked if he had been having any problems with 
his back and legs when he was discharged, the veteran 
responded that he was not sure, that he could not remember, 
and that he had just wanted to get out.  (T. at 4).  The 
veteran also testified that he had not seen a doctor about 
his back and legs from the time he was discharged in 1959 
until 1970.  Id.  At that time, in August 1970, the veteran 
stated that he fell off of a roof and injured his head.  (T. 
at 2).  The veteran believed that he fell off of the roof 
because his back and legs were not stable.  (T. at 2).  When 
asked if he knew anybody who had served with him who could 
submit a statement in support of his claim, the veteran 
responded in the negative.  (T. at 5).  The veteran stated 
that it was his brother who told him that he had these 
troubles since he got out of the service.  (T. at 4).

III.  Analysis

The Board recognizes the veterans contentions that he is 
entitled to service connection for both a back disorder and a 
leg disorder, to include leg infections.  The Board also 
recognizes the veterans contention that he is entitled to 
secondary service connection.  Moreover, the Board 
acknowledges its heightened duty to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule, given the absence of the veterans service 
medical records.  See OHare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the Board must adhere to established laws 
and regulations in it determinations, and as such, the 
veterans claims must be denied, as they are not well 
grounded.

Initially, as to the absence of the veterans service medical 
records, the Board does not find their absence fatal to the 
veterans claims in this instance.  Under the law, service 
incurrence may be established by lay evidence, such as the 
veterans testimony or statements in support of his claim.  
In this case, it is the lack of competent medical evidence of 
a nexus, or link, between the veterans claimed, current 
disorders and his reported in-service injuries that compels 
the Board to deny the veterans claims of entitlement to 
service connection.  Even conceding, arguably, that the 
veterans in-service injuries occurred, as claimed, the Board 
could not grant the veterans claims.  There simply is no 
competent medical evidence of any relationship between the 
veterans claimed, current disorders and his service and 
events therein.

Here, the post-service private medical records are completely 
silent as to the veterans reported in-service injuries.  
Also, they document treatment and injuries which occurred 11 
or more years after the veterans discharge from service.  
They offer absolutely no support for the veterans 
contentions that any of his post-service disorders are 
related to his service or that they are proximately due to or 
the result of disease or injury incurred in service.  In 
effect, then, the veteran has proffered only his assertions 
(and those purportedly of his brother) that there is any 
relationship between his claimed disorders and his service.  
There is no indication in the record that he possesses the 
medical expertise necessary to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veterans current, claimed disorders and 
events in service, he has not presented  well grounded claims 
of entitlement to service connection.  See Caluza v. Brown, 
supra.  Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).

In this instance, the Board stresses the initial requirement 
of the veteran to submit a well grounded claim.  See Caluza 
v. Brown, supra.  As stated above, the absence of the 
veterans service medical records, while regrettable, is not 
fatal to the veterans 
claims here.  Current case law allows the Board to accept lay 
evidence of service incurrence.  Id.  As such, the Board 
could accept the veterans assertions as to events in 
service.  The Board cannot, however, accept lay evidence as 
to the presence of a current disability and its relationship 
to reported service events.  Id.  Competent medical evidence 
is required.  Id.  Here, there is none.  

Further, the Board is persuaded in this case, that the RO 
made every reasonable attempt to reconstruct the veterans 
service record.  They contacted both the Department of the 
Army, Headquarters U.S. Army Medical Department Activity, 
Fort Sill Oklahoma, (where the veteran consistently reported 
being injured and hospitalized) and the NPRC, which responded 
that searches of their records and battalion records had been 
negative for any information concerning the veteran.  

Also, the Board notes that the veteran was put on notice as 
to the evidence required to support his claims in the rating 
decision (dated in September 1996), in the statement of the 
case (dated in November 1996), and in the supplemental 
statement of the case (dated in February 1997), as he was 
informed that there was no basis in the available evidence of 
record to establish service connection for any of his claimed 
disorders and that his claims were not well grounded.  
Additionally, the veteran has not provided any indication of 
the existence of additional evidence that would make his 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, 
the Board notes that the RO obtained all private medical 
records that the veteran reported and that were available.

ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a leg disorder, to 
include leg infections, is denied.

Entitlement to service connection for a back disorder, with 
head and stomach injuries, secondary to a service-connected 
disability, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
